              Case 4:21-cv-00548-YGR Document 10-1 Filed 01/28/21 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: (650) 781-8000
 4   Facsimile: (650) 648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                       UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA
                                               OAKLAND DIVISION
11
12
     MARIA RUTENBURG, an individual,                            Case No.: 4:21-cv-00548-YGR
13                          Plaintiff,
                                                                DECLARATION OF MARK L. JAVITCH
14   v.                                                         IN SUPPORT OF PLAINTIFF’S EX PARTE
                                                                MOTION TO SHORTEN TIME
15   TWITTER, INC., a Delaware Corporation,

16                        Defendant.

17
18   I hereby declare the following in support of Plaintiff’s Motion to Shorten Time:
19        1. I am an attorney duly licensed to practice in the State of California and before the District Court
20           for the Northern District of California. This declaration is based on personal knowledge of the
21           matters set forth herein and I could and would testify competently on these matters.
22        2. I am an attorney of record for Plaintiff MARIA RUTENBURG in the instant matter.
23        3. The shortening of time is requested because Plaintiff is currently experiencing irreparable harm
24           in the form of suppressed and restricted speech.
25        4. The Court has not previously extended any scheduling deadlines.
26
27
                                                           1
28                                                                                              4:21-cv-00548-YGR
            Case 4:21-cv-00548-YGR Document 10-1 Filed 01/28/21 Page 2 of 2




 1      5. The proposed change would change the hearing date from March 9, 2021 to February 9, 2021.
 2          It would not have any other effect on the case schedule.
 3
 4          I declare under penalty of perjury under the laws of the State of California and the United
 5   States of America that the foregoing is true and correct. This declaration is executed on this 28 th
 6   day of January 2021, in San Mateo, California.
 7
 8
 9   Dated: January 28, 2021                             Respectfully submitted,
10                                                       By:_/s/ Mark L. Javitch______
                                                         Mark L. Javitch (CA SBN 323729)
11
                                                         Javitch Law Office
12                                                       480 S. Ellsworth Ave.
                                                         San Mateo, CA 94401
13                                                       Telephone: (650) 781-8000
                                                         Facsimile: (650) 648-0705
14                                                       mark@javitchlawoffice.com
                                                         Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                        2
28                                                                                       4:21-cv-00548-YGR
